CHARLES J. SCHUCK, Judge.
The claimant, Jim Gore, seeks reimbursement in the sum of $75.79, which amount represents the damages' for repairs to claimant’s car injured on the 22nd day of November 1942, by a collision with state road commission truck no. 430-4 (center line truck). The state road truck has an overall with of 10' 2", and seemed, to have extended considerably over the center line of the road at the time of its approach to claimant’s car. By reason of the extension over said center line it collided with and inflicted the injuries to claimant’s car as herein set forth.
An investigation by the state road commission places the blame for the accident on the driver of the state road truck. The state road commission does not contest the claimant’s right to an award for the aforesaid amount, but concurs in the claim for that amount; the claim is approved by the special assistant to the attorney general as one that should be paid. We have considered the claim upon the record submitted and are of the opinion that it should be entered as an approved claim and an award in the sum of seventy-five dollars and seventy-nine cents ($75.79) is made accordingly.